Citation Nr: 0317064	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  95-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
cervical spine.  

2.  Entitlement to an initial compensable evaluation for a 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from January 1988 to September 
1990.  She also had 1 year and 8 months of prior active 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection for a disorder of the 
cervical spine (neck condition) but granted service 
connection for a disorder characterized as low back pain.  
The RO assigned a noncompensable (i.e., 0 percent) rating for 
the low back disorder effective from February 17, 1994, the 
date of receipt of the veteran's claim.  She appealed to the 
Board for service connection for the cervical spine disorder 
and for a higher initial rating for her low back disorder.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

Initially the Board notes that an October 1999 Supplemental 
Statement of the Case 
(SSOC) indicates the veteran failed to report for a VA 
examination scheduled in December 1996.  Information 
pertaining to that scheduled examination shows that it was 
for the purpose of evaluating her service-connected low back 
disorder.  

A March 2003 SSOC indicates that, since the 1999 SSOC, the 
veteran had been requested to report for two additional VA 
examinations-but that the letters requesting her presence 
were returned by the U.S. Postal Service as undeliverable.  
However, some records associated with notification of the 
more recently scheduled examinations also suggest that at 
least one of the examinations may have been cancelled.  



In any event, from various forms and communications in the 
claims file, it is unclear whether notification of the above-
mentioned VA examinations were actually sent to the veteran's 
current address.  She apparently has moved on more than one 
occasion during the pendency of her appeal.  

The veteran's service medical records (SMRs) reflect that in 
August 1987 and October 1989 she had torticollis of the neck, 
with muscle spasm on the latter occasion.  VA outpatient 
treatment (VAOPT) records indicate she complained of neck 
pain and had muscle spasm in September 1991.  In May 1992 she 
reported having neck stiffness.  And later that month she was 
in a motor vehicle accident (MVA), and X-rays revealed 
degenerative disc disease (DDD) and osteophyte formation at 
C6-7.  

With regards to the veteran's claim for her low back, her 
SMRs dated in February, March, and May 1990 suggest there 
could be a psychological component to her complaints of low 
back pain.  But VA psychiatric examination in December 1990 
found not psychiatric disorder.  Rather, an in-service X-ray 
in December 1989 had found lumbarization of S1 resulting in 6 
(rather than the normal 5) lumbar vertebrae, and mild 
hypertrophic spurring at T12 and L1.  VA X-rays in October 
1993 found a small bone fragment in the superior spinous 
process of L3, probably an ununited epiphysis but the veteran 
was to be queried with respect to pain in this area to rule 
out an avulsion fracture.  In February 1994 a lumbar support 
was suggested and it was reported that the October 1993 X-
rays had revealed DDD and degenerative joint disease (DJD).  
Additional X-rays during a VA rating examination in August 
1994 found a transitional vertebra with lumbarization of what 
was thought to represent S1.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law and expanded VA's preliminary duties 
to notify and assist veterans with their claims for benefits.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), and the implementing regulations are found at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The VCAA is potentially applicable to all claims pending or 
filed after the date of its enactment.  Holliday v. Principi, 
14 Vet. App. 280 (2001); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); and Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 
2000).

The VCAA redefines the obligation of VA with respect to the 
duty to assist in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002).  
VA also has a duty to notify an appellant and representative 
of any information and evidence necessary to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
This includes notifying the veteran of the evidence she is 
personally responsible for submitting and what evidence VA 
will obtain for her, if identified.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

The VCAA regulations were cited in the March 2003 SSOC, and 
in a January 2001 letter the veteran was requested to provide 
information to facilitate the RO's attempts to comply with 
the VCAA.  However, again, it is unclear whether she actually 
received those documents, although in her February 1994 claim 
she only reported having received VA treatment.  

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

As part of the compliance with the VCAA, the RO 
should ascertain the veteran's current mailing 
address.  If necessary, contact her service 
representative for assistance in this endeavor.  
Once obtained, inform her that it is incumbent 
upon her to keep the RO informed of her current 
mailing address.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for her neck and low back 
disorders.  Ask her to execute and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since September 1990.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

Ask the veteran for the name of each VA medical 
facility at which she has received treatment for 
her neck and low back disorders.  The RO should 
obtain all records no already on file.  

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of her disability of the 
cervical spine as well as the severity of her 
service-connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies (measured in degrees, with normal 
range of motion specified too), and the examiner 
should review the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's disability of the cervical spine.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any cervical spine disorder that the 
veteran now has is of service origin or whether it 
is at least as likely as not that any arthritis of 
her cervical spine manifested within one year of 
service discharge in September 1990.  

If no opinion can be rendered, explain why this is 
not possible.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2002).  Whether the 
rating for the low back disorder should be further 
"staged" should be addressed as well.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Assure that all notice and development required by 
the VCAA has been done.

5.  Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, prepare 
an SSOC and send it to the veteran and her 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


